803 F.2d 1180Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry H. CRAIGHEAD, Appellant,v.Brotherhood of Railway Airline and Steamship Clerks, FreightHandlers, Express and Station Employees, Appellees.
No. 85-2384.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1986.Decided Oct. 17, 1986.

Henry H. Craighead, appellant pro se.
Gary E. Tegenkamp, Woodward, Fox, Wooten & Hart, and Joseph Guerrieri, Jr., Guerrieri & Sweeney, P.C., for appellees.
W.D.Va.
AFFIRMED.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
A review of the record and the district court's opinion discloses that this appeal from that court's order granting defendant's motion for summary judgment and dismissing the action is without merit.*   Because the dispositive issues recently have been determined authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Craighead v. Brotherhood of Railway Airline and Steamship Clerks, C/A No. 84-0971 (W.D.Va., Nov. 27, 1985).


2
AFFIRMED.



*
 We agree with the district court that Henry H. Craighead failed to exhaust available union remedies and that therefore his claims under 29 U.S.C. Sec. 412 are foreclosed